Rachel Trejo as next friend of
                                                                 Rene Trejo (Appellee/ Cross-
                                                                    Appellant)Appellee/s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 20, 2014

                                     No. 04-13-00559-CV

HILL COUNTRY-SAN ANTONIO MANAGEMENT SERVICES, INC. a.k.a. Hill Country
                            Achievement
                      Appellant/ Cross-Appellee

                                               v.

                          Rachel TREJO as next friend of Rene Trejo
                                  Appellee/ Cross-Appellant,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20045
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       On February 27, 2014, Appellant Hill Country-San Antonio Management Inc. filed a
motion for en banc reconsideration. See TEX. R. APP. P. 49.1, 49.7. The court requests Appellee
Rachel Trejo file a response to the motion. See id. R. 49.2. If Appellee Trejo chooses to file a
response, any such response must be filed not later than June 19, 2014.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court